In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated June 23, 2000, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
The Supreme Court erred in granting the defendant’s motion for summary judgment, as it failed to meet its prima facie burden of demonstrating its entitlement to judgment as a matter of law (see, Zuckerman v City of New York, 49 NY2d 557; Gladstone v Burger King Corp., 261 AD2d 357; Goldman v *416Waldbaum, 248 AD2d 436). The order must therefore be reversed and the motion denied. Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.